United States Court of Appeals
                      For the First Circuit


No. 05-2724

                          EMMANUEL JEAN,

                           Petitioner,

                                v.

                         ALBERTO GONZALES,
              Attorney General of the United States,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on August 31, 2006 is
amended as follows:

     Page 8, line 7: Replace "cross-examination" with "cross
examination"

     Page 9, line 12: Replace "testimony" with "evidence"